Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 9/5/2022.
2. 	Claims 1-36 are pending in the case. 
3.	Claims 1, 18 and 35 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 9/5/2022, applicant has amended the following:
a) Claims 1-4,18-22, 35 and 36
b) Drawings
c)  Title of Specification 
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 6/9/2022 are withdrawn:
a) Objections to claims 1, 35 and 36
b) Objection to Drawings
c) Objection to Specification 
d) 35 U.S.C 112 (b) Rejection to claims 35 and 36

	




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 35:
Claim 35 recites a “a computer program for” implementing a method for controlling a microscope system. Examiner notes the intended use of the computer program without being embodied in a hardware structure. Therefore, the program of claim 35 is merely computer software per se and is not a process, a machine, a manufacture or a composition of matter. 
	Accordingly, the claim fails to recite statutory subject matter as defined in 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 4-19 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino et al. (hereinafter “Hibino”), U.S. Published No. 20130076888 A1 in view of Yamashita et al. (hereinafter “Yamashita”), U.S. Published Application No. 20190113728 A1, claiming foreign priority to JP 2017-201376 dated 10/17/2017 in further view of foreign application 202012100134 DE, Leica Microsystems, published 2012-4-19 of record (see IDS dated 9/21/2020).
Claim 1:
Hibino teaches A microscope system comprising: (e.g., microscope system for observing a sample  par. 3; The present invention relates to a microscope system for enlarging and observing a sample by a touch operation through a touch panel.)
a microscope having several microscope components (e.g., microscope having several components illustrated in Figure 2, par. 31; the control terminal 7 for controlling the microscope control unit 3, the imaging control unit 5 and the display input unit 6. The microscope device 2, the microscope control unit 3, the imaging device 4, the imaging control unit 5, the display input unit 6 and the control terminal 7 are connected by cable or wirelessly so as to enable a transmission/reception of data.)  and a control apparatus for electrically adjusting and/or activating said several microscope components;  (e.g., control terminal for adjusting zoom magnification or activating several components of Figure 2, par. 74; The microscope control unit 3 may change the optical zoom of the zoom lens unit 243 to be a maximum and output a digital zoom designating signal for designating a digital zoom through the trimming unit 742 to the control terminal 7 if the zoom drive designating signal input from the driving control unit 745 exceeds an upper limit of the optical zoom magnification of the optical zoom in the zoom optical system 243a.)
at least one microscope objective, (e.g., objective lens with high power par. 110; At the Step S216, the driving control unit 745 determines whether an objective lens 23 inserted onto an observation light L2 is a high power objective lens 232 or not.)   at least one microscope illumination device, and a microscope camera for generating a digital microscopic image; (e.g., processing unit calculating illuminance and imaging device (i.e., microscope camera)  generating output images par. 44; More specifically, the AE processing unit 51 executes an AE processing for calculating a luminance from image data acquired through the control terminal 7 and determining the exposing condition of the imaging device 4, for example, an exposure time based on the luminance thus calculated, thereby adjusting the imaging device 4 automatically. par. 51; Moreover, the control communicating unit 71 outputs image data output from the imaging device 4 through the camera cable to the control unit 74.)
a control and display device serving to generate control signals for controlling at least one of the several adjustable and/or activatable microscope components and for displaying the digital microscopic image, (e.g., control units for adjusting position of image or activating microscope  components of Figure 2 par. 56; The image processing unit 741 carries out a predetermined image processing over the image data input through the control communicating unit 71, thereby generating a display image to be displayed by the display unit 62. Par 59; The moving amount calculating unit 744 calculates a moving amount and a position for driving the electrically-driven stage 21 in a position in which a zoom center position fixed without depending on the zoom magnification of the zoom optical system 243a is displayed in almost the same display position over an image displayed by the display unit 62 before and after the zoom of the zoom optical system 243a based on the two position signals output from the touch panel 63.)
the control and display device being communicatively connected to the control apparatus (e.g., Figure 2 illustrates control unit and display device connected to control terminal ) and comprising a display area for displaying at least a portion of the digital microscopic image (e.g., Figure 16 illustrates display area for image)    


Hibino fails to expressly teach 
an overlaid virtual graphical operating element;
the virtual graphical operating element comprising several operating fields, and having a shape and a size, the operating element being displaceable as a whole within the display area in response to gesture control;  
at least one of the several operating fields being configured such that upon selection of one of the several operating fields the control and display device, applies control to the at least one of the several of the adjustable and/or activatable microscope components and/or to means for modifying settings in the control and display device; 

However, Yamashita teaches 
an overlaid virtual graphical operating element; (e.g., Figures 9-24; overlaid user interface (i.e., virtual graphical operating element) Figures 9-24; modification options via GUI par. 112; Design of the user interface explained below is an example. Display forms of regions, buttons, menus, and the like can be changed to other forms having the same functions.)
the virtual graphical operating element comprising several operating fields, and having a shape and a size, the operating element being displaceable as a whole within the display area in response to gesture control;  (e.g., displaceable user interface window having a size and a shape comprising live image display region or navigation image display region (i.e., several operating fields) par. 113; In the post-startup user interface 80, a live image display region 80a for displaying a live image indicating a temporal change of the observation target SP and a navigation image display region 80b for displaying the navigation image for observation range setting are provided side by side in the left-right direction. In this embodiment, the live image display region 80a is large compared with the navigation image display region 80b. The live image is an image displayed while an image of the observation target SP sequentially acquired by the imaging element 50 is sequentially updated.)
at least one of the several operating fields being configured such that upon selection of one of the several operating fields the control and display device, applies control to the at least one of the several of the adjustable and/or activatable microscope components and/or to means for modifying settings in the control and display device; ( e.g., applying settings such as adjusting brightness  to images within operating fields of graphical user interface as illustrated in Figures 9-24 par. 118; When the live image selection button 80c is operated by the mouse 7 or the like and the “camera” button is pressed, the first live image acquired by the imaging element 50 via the non-confocal observation optical system 30 is displayed in the live image display region 80a. When the “laser” button is pressed, the second live image acquired by the photomultiplier tube 51 via the confocal observation optical system 40 is displayed in the live image display region 80a (see FIG. 10). Par. 119; Above the live image display region 80a of the post-startup user interface 80, a brightness adjusting section 80d that adjusts the brightness of the displayed live image is provided. By operating the brightness adjusting section 80d with the mouse 7 or the like, the brightness of the live image displayed in the live image display region 80a can be adjusted.)
and the operating element being embodied in such a way that upon selection of the operating element as a whole, a position and/or a size and/or a shape of the operating element becomes modified by means of gesture control within the display area. (e.g., changing size of image within display  via gesture zoom selection or 3D shape of image modified or frame size modified Figures 9-24; modification options via GUI par. 88; In this case, a portion that controls the electric zoom lens functions as a magnifying-mechanism control section. The magnifying-mechanism control section controls the electric zoom lens on the basis of the information concerning selection by the user, whereby a desired magnification can be obtained. Par. 95; The first three-dimensional-shape measuring section 65 acquires, making use of the principle of the focus stacking, an image with which a three-dimensional shape of the observation surface of the observation target SP can be grasped. Par. 113; The size of the frame A is changed by changing the objective lens 27. For example, the visual field narrows when the magnification of the objective lens 27 increases. Therefore, the frame A decreases in size (see FIG. 16).)

In the analogous art of observation with a microscope, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display area as taught by Hibino to include a graphical user interface having menus for modifying images as taught by Yamashita to provide the benefit of easily facilitating enhancement of image observations to yield better results. 

Hibino/Yamashita fails to expressly teach 
the virtual graphical operating element comprising several operating fields, and having a shape and a size, the operating element being displaceable as a whole within the display area in response to gesture control, the shape and the size of the operating element as a whole capable of assuming a new shape and size upon displacement into a predefined region;


However, Leica Microsystems teaches 
the virtual graphical operating element comprising several operating fields, and having a shape and a size, the operating element being displaceable as a whole within the display area in response to gesture control, the shape and the size of the operating element as a whole capable of assuming a new shape and size upon displacement into a predefined region; (e.g., when displacing interface of menu options to a predetermined left edge region, changing the shape of the interface by shifting the menu options as shown in Figures 2-4, see Leica abstract)

In the analogous art of providing an operating interface for image related operations, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overlaid GUI having menus for modifying images as taught by Hibino/Yamashita to include shifting of menu options based on a predetermined region as taught by Leica Microsystems to provide the benefit of avoiding obscuring content to better visualize the content while operations are performed from the selected menu options. 

Claim 2 depends on claim 1:
As noted above, Hibino/Yamashita/Leica teaches  wherein the operating element is displaceable within the display area upon selection of the operating element as a whole; and wherein the shape and size of the operating element as a whole assumes the new shape and size upon displacement into an edge region of the display area in accordance with modification of an arrangement of the operating fields. (e.g., Examiner notes that a new shape may be a larger or smaller size of original shape,  when displacing interface of menu options to a predetermined left edge region, changing the shape of the interface by shifting the menu options as shown in Figures 2-4, see Leica abstract)

Claim 4 depends on claim 2:
As noted above, Hibino/Yamashita/Liu teaches wherein the operating fields are arranged within an inner region of the display area in the operating element having a rectangular shape;(e.g., selection area fields of the menu option are arranged within an inner region of the display area in the interface of menu options (i.e., operating element) having a rectangular shape as shown in Figures 2-4, see Leica abstract) 
and wherein the operating element, in its modified shape in the edge region of the display area, is shaped like an arc-shaped or ribbon-shaped operating element. (e.g., Examiner notes that a new shape may be a larger or smaller size of original ribbon-shaped interface of menu options,  when displacing interface of menu options to a predetermined left edge region, changing the shape of the interface by shifting the menu options as shown in Figures 2-4, see Leica abstract)
Claim 5 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of said at least of the operating fields, at least one further operating field is additionally displayed in the display area. (e.g., various buttons in operating field, when selected display an additional area (i.e., operating field)  in the display area as shown in Figure 20 see Yamashita; par. 156; Various buttons are provided in an upper part of the post-startup user interface 80. When the user operates a basic measurement button 80i among the buttons, as shown in FIG. 20, a basic measurement display region (a parameter display region) 82 is displayed on the right side of the post-startup user interface 80.)
Claim 6 depends on claim 5:
As noted above, Hibino/Yamashita teaches wherein the at least one further operating field additionally displayed in the display area is a slider that permits a value adjustment of at least one microscope component controlled by the at least one of the operating fields and/or of the means for modifying settings in the control and display device. (see Yamashita; Figure 20; slider for Brightness setting) 
Claim 7 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, control is applied to the adjustable and/or activatable microscope components to generate an incident fluorescence image. (see Yamashita; Figure 20; slider for adjusting Brightness setting, illumination settings to generate incident fluorescence image)
Claim 8 depends on claim 7:
As noted above, Hibino/Yamashita teaches wherein control is applied to an LED incident illumination source and to the microscope camera. (see Hibino; par. 40; The incident-light illumination light source 25 is configured by a halogen lamp, a xenon lamp, an LED (Light emitting Diode) or the like. The incident-light illumination light source 25 emits, to the microscope body unit 24, the incident-light illumination L1 for forming an observation image of the sample S through the fiber 251.) 
(see Yamashita; Figure 20; slider for Brightness setting, illumination settings (i.e., LED incident illumination source) and to the microscope camera )
Claim 9 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, control is applied to the adjustable and/or activatable microscope components to generate a bright-field transmitted image. (see Yamashita; Figure 20; slider for adjusting Brightness setting, illumination settings to generate a bright-field transmitted image)Claim 10 depends on claim 9:
	As noted above, Hibino/Yamashita teaches wherein control is applied to an LED transmitted illumination source and to the microscope camera. (see Hibino; par. 40; The incident-light illumination light source 25 is configured by a halogen lamp, a xenon lamp, an LED (Light emitting Diode) or the like. The incident-light illumination light source 25 emits, to the microscope body unit 24, the incident-light illumination L1 for forming an observation image of the sample S through the fiber 251.)
(see Yamashita; Figure 20; slider for Brightness setting, illumination settings (i.e., LED incident illumination source) and to the microscope camera )
Claim 11 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, control is applied to the microscope camera for generating a live image or a still image. (e.g., user interface comprising live image display region (i.e., live image) or navigation image display region (i.e., still image) Yamashita; par. 113; In the post-startup user interface 80, a live image display region 80a for displaying a live image indicating a temporal change of the observation target SP and a navigation image display region 80b for displaying the navigation image for observation range setting are provided side by side in the left-right direction. In this embodiment, the live image display region 80a is large compared with the navigation image display region 80b. The live image is an image displayed while an image of the observation target SP sequentially acquired by the imaging element 50 is sequentially updated.)
Claim 12 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, a displayed image is transferred in a digital form into a memory of the control and display device. (e.g., upon selection of a display mode, displaying each image from stored in memory Hibino; par. 61; The display control unit 746 controls a display mode of the display unit 62. More specifically, the display control unit 746 causes the display unit 62 to display each image of image data stored in the image data storage unit 731. The display control unit 746 causes the display unit 62 to display operation information about each operation of the microscope system 1, for example, operation information of the electrically-driven stage 21 or the like.)
 (e.g., selecting button within navigation operating field to acquiring images to display (i.e., displayed image is transferred in a digital form into a memory of the control and display device) as shown in Yamashita Figure 10, Yamashita; par. 146; When the user operates the addition designation button 81 at this time, the navigation-image acquiring section 68 executes additional acquisition of the navigation image. The user's operation of the addition designation button 81 with the mouse 7 or the like means designation of addition of a region to the navigation image already displayed in the navigation image display region 80b (the existing navigation image). The navigation-image acquiring section 68 can detect the designation of addition of a region.)
Claim 13 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, the display area and/or the display of the microscopic image are modified. (e.g., changing size of image within display  via gesture zoom selection or 3D shape of image modified or frame size modified Yamashita’s Figures 9-24; modification options via GUI Yamashita; par. 88; In this case, a portion that controls the electric zoom lens functions as a magnifying-mechanism control section. The magnifying-mechanism control section controls the electric zoom lens on the basis of the information concerning selection by the user, whereby a desired magnification can be obtained. Par. 95; The first three-dimensional-shape measuring section 65 acquires, making use of the principle of the focus stacking, an image with which a three-dimensional shape of the observation surface of the observation target SP can be grasped. Par. 113; The size of the frame A is changed by changing the objective lens 27. For example, the visual field narrows when the magnification of the objective lens 27 increases. Therefore, the frame A decreases in size (see FIG. 16).)
Claim 14 depends on claim 13:
Hibino fails to expressly teach wherein upon selection of the at least one operating field, the display is switched over between a full-image mode and a menu image mode.

	However, Yamashita teaches wherein upon selection of the at least one operating field, the display is switched over between a full-image mode and a menu image mode. (e.g., one mode switched to another mode par. 134; By operating the scan mode selection button 80g, one of the focus stacking mode and the laser confocus mode can be selected.)

In the analogous art of observation with a microscope, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope system as taught by Hibino to include a various modes as taught by Yamashita to provide the benefit of easily facilitating enhancement of image observations to yield better results. 
Claim 15 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, acquisition and storage of several sequential images is initiated. (e.g., selecting button within navigation operating field to acquiring images to display (i.e., displayed image is transferred in a digital form into a memory of the control and display device) as shown in Yamashita Figure 10, Yamashita; par. 146; When the user operates the addition designation button 81 at this time, the navigation-image acquiring section 68 executes additional acquisition of the navigation image. The user's operation of the addition designation button 81 with the mouse 7 or the like means designation of addition of a region to the navigation image already displayed in the navigation image display region 80b (the existing navigation image). The navigation-image acquiring section 68 can detect the designation of addition of a region.)
Claim 16 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, control is applied to an illumination intensity of the at least one microscope illumination device and/or to an exposure time of the microscope camera. (e.g., controlling exposure time of the imaging device Hibino; par. 44; The AE processing unit 51 automatically sets an exposing condition of the imaging device 4 based on the image data generated by the imaging device 4. More specifically, the AE processing unit 51 executes an AE processing for calculating a luminance from image data acquired through the control terminal 7 and determining the exposing condition of the imaging device 4, for example, an exposure time based on the luminance thus calculated, thereby adjusting the imaging device 4 automatically.)
 (see Yamashita; Figure 20; slider for Brightness setting, illumination settings (i.e., LED incident illumination source) and to the microscope camera )
Claim 17 depends on claim 1:
As noted above, Hibino/Yamashita teaches further comprising a microscope stage adjustable in its position, wherein the microscope objective is adjustable in its position, and wherein at least one of the several operating fields is configured in such a way that upon selection thereof, control is applied to means for modifying a position of the microscope stage and/or a position of the microscope objective. (e.g., microscope objective is adjustable Hibino; par. 5; In this technique, a display monitor is caused to display an image of a sample mounted on a stage and operation information for accepting an input of a change in a zoom magnification, and the zoom magnification is varied in response to a position signal corresponding to a contact position of an object which is input from the touch panel and is sent from an outside so that an intuitive operation can be carried out. Par. 33; The electrically-driven stage 21 is configured to be movable in X, Y and Z directions.) 
(Yamashita par. 93; A stage driving section 54 is a device for moving the electric placement table 23 in the horizontal direction (the X direction and the Y direction).)
Claim 18:
Claim 18 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 18. 
Claims 19 and 21:
	Claims 19 and 21 are substantially encompassed in claims 2 and 4, respectively, therefore, Examiner relies on the same rationale set forth in claims 2 and 4 to reject claims 19-21. 
Claims 22-34:
Claims 22-34 are substantially encompassed in claims 5-17, respectively; therefore, Examiner relies on the same rationale set forth in claims 5-17 to reject claims 22-34.
Claim 35:
Claim 35 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 35. Claim 36 depends on claim 35:
Claim 36 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 36. 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino/Yamashita/Leica as cited above and applied to claims 1 and 18,  in view of Liu et al. (hereinafter “Liu”), U.S. Published Application No. 20090217206 A1.Claim 3 depends on claim 2:
As noted above, Hibino/Yamashita/Leica fails to expressly teach  teaches
wherein the operating fields are arranged within an inner region of the display area in the operating element having a circular shape;
and wherein the operating element, in its new shape in the edge region of the display area, is shaped like an arc-shaped or ribbon-shaped operating element. (emphasis added) 


As noted above, Liu teaches wherein the operating fields are arranged within an inner region of the display area in the operating element having a circular shape; (e.g., menu options are arranged in inner region of interface as shown in interface element having interior area and circular shape as shown in Figure 12, see Liu; par. 43; FIG. 12 depicts examples of implementations, shown generally at 1200, of regions according to the invention. An ICON (Widget) 1201 of any shape has an internal region 1210 bounded by an edge 1211. The ICON also has a border region bounded by the edge 1211 and an interior edge 1212. Within the border region there may be a region 1206 comprising a portion of the border region.)
and wherein the operating element, in its new shape in the edge region of the display area, is shaped like an arc-shaped or ribbon-shaped operating element. (see Liu; Figure 12; arc -shaped interface elements that may be modified with resize indicators par. 42; FIG. 11 illustrates an example cursor updating process, shown generally at 1100, utilized when a mouse controlled curser enters an icon. If 1101 the icon is not locked and 1102 the mouse is over the border, and 1103 the mouse is over the resize control, the cursor is able to resize the icon 1108)


In the analogous art of interactive graphical user interfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interfaces as taught by Hibino/Yamashita/Leica to include resize indicators as taught by Liu to provide the benefit of easily manipulating displayed elements to provide the desired layout for facilitating tasks.
Claim 20:
Claim 20 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 20.



Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied foreign “Leica Microsystems” reference. 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145